DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply submitted September 20, 2021 (hereinafter “Reply”), the accompanying request for continued examination, and the information disclosure statement filed September 21, 2021.
Claims 1, 13, and 18 are amended.
Claim 12 is cancelled. 
Claims 1-11 and 13-20 are pending and are indicated as being allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed September 21, 2021 and its contents have been considered.

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Claims 1-11 and 13-20 recite, due to the amendments presented in the Reply, several features that specifically define techniques for implementing content delivery networks utilizing edge computing.
The relevance of Sabeg et al. (U.S. Pub. No. 2020/0160388 A1), Mohajeri et al. (U.S. Pub. No. 2014/0059343 A1) and Saifee et al. (U.S. Pub. No. 2015/0051986 A1) to the presently-claimed invention are indicated in the prosecution history of this application. 
Lepore et al. (U.S. Pub. No. 2019/0373077 A1) teaches techniques for managing customer information across subscribers. These techniques include use of an end-to-end encryption scheme that may be used to protect the customer, including a subscriber system that encrypts the entire customer record for all customer records to be stored by the context service system or a portion of the customer records (e.g., any personally identifiable information (PII), private information, or otherwise sensitive information). The encryption and description scheme and/or various parameters used for encryption and decryption may be known only to the subscriber system. See, e.g., Lepore at ¶ [0035]. However, Lepore does not appear to teach the features as presently claimed.
Hornyack et al. (“These aren't the droids you're looking for: retrofitting android to protect data from imperious applications,” in Proceedings of the 18th ACM conference on Computer and communications security (CCS '11), Association for Computing Machinery, New York, NY, USA, 639–652. Year: 2011) is newly cited and Stack et al. (U.S. Pub. No. 2014/0201007 A1) (providing anonymized user profile data) has been previously cited to further show the state of the art with respect to managing user privacy in online advertising.
The closest art of record, including Sabeg, Mohajeri, Saifee, Lepore, Hornyack, and Stack, each fail to teach, suggest, or render obvious each and every element of the claims as presently arranged in the claims. Further, based on the evidence of record, it appears as though one of ordinary skill in the art at the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622